DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/610,933 for A BARRIER SUPPORT FOR A QUEUE MANAGEMENT SYSTEM, filed on 11/5/2019.  Claims 1-7, 9, 12, 14, 18 and 19 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower edge of the aperture of the foot is chamfered must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the limitation regarding “each aperture of the floor plate,” however, there is only a single aperture set forth in claim 1.  Therefore it is unclear whether applicant intends to claim one aperture or more than one aperture in the floor plate.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)((1) as being anticipated by Curtis  (U.S. Pat. 6,739,567).
Regarding claim 1, Curtis teaches a barrier support for a queue management system comprising: a post having an upright portion adapted to support at least one barrier device and having at its bottom end a foot; and a floor plate; wherein: a lower portion of the foot and an upper portion of the floor plate are cooperatively shaped such that the lower portion of the foot can securely fit over the upper portion of the floor plate and thereby locate the post; one or more magnets are located in the foot and/or the 















    PNG
    media_image1.png
    795
    280
    media_image1.png
    Greyscale
[AltContent: textbox (barrier device)][AltContent: arrow]


[AltContent: textbox (post)][AltContent: arrow]


[AltContent: arrow] [AltContent: textbox (foot)]

[AltContent: textbox (lower portion of the foot)]
[AltContent: arrow]
[AltContent: textbox (magnet)]
[AltContent: arrow][AltContent: textbox (single aperture)][AltContent: arrow]


[AltContent: textbox (floor plate)][AltContent: arrow]
[AltContent: textbox (upper edge of aperture)]
[AltContent: arrow]


Regarding claim 2, Curtis teaches the support of claim 1, wherein one or more magnets are located in the lower portion of the foot.

Regarding claim 4, Curtis teaches the support of claim 3, wherein the floor plate is formed of cast metal.
Regarding claim 7, Curtis teaches the support of claim 1, wherein each of the one or more magnets are bolted (via members 26) in position in the barrier support.
Regarding claim 12, Curtis teaches the support of claim 1, wherein the floor plate and the lower portion of the foot are circular.
Regarding claim 18, Curtis teaches the support of claim 1, wherein a lower surface of the foot is shaped to match an upper surface of floor plate such that when in use the foot completely covers but does not extend beyond the upper surface of the floor plate.
Regarding claim 19, Curtis teaches the support of claim 1, wherein the foot has an outer downwardly extending rim shaped to extend around an outer circumference of the floor plate when the post is positioned on the floor plate such that the floor plate is not visible when the post is positioned thereon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Pat. 6,739,567).
Regarding claim 5, Curtis teaches the support of claim 2, but does not teach that the lower portion of the foot is formed of injection moulded plastic.  Plastic is well known for its durability and use in support systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the invention of Curtis where the lower portion of the foot is formed of injection moulded plastic in order to have a strong and cost-effective supporting part, especially since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, Curtis teaches the support of claim 5, with a magnet circumferentially spaced around the lower portion of the foot but does not teach six or more magnets equally circumferentially spaced around the lower portion of the foot.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the one magnet into separate pieces wherein the support has six or more magnets equally circumferentially spaced around the lower portion of the foot because constructing a formerly integral structure in various elements involves only routine skill in the art.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Pat. 6,739,567) in view of Aoki (U.S. Pat. 6,700,064).
Regarding claim 9, as best understood, Curtis teaches the support of claim 1, but does not teach that an upper edge of the aperture of the floor plate is chamfered to allow easy location of the post in 
Regarding claim 14, Curtis teaches the support of claim 1, but does not teach that a lower edge of the aperture of the foot is chamfered to allow easy location of the post in the floor plate.  Aoki teaches a plate with a chamfered aperture (35) in order to guide a rivet or bolt therein.  Similarly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a lower edge of the aperture of the foot is chamfered, in the same manner as that of applicant’s invention, to allow easy location of the post in the floor plate in order to make connection of the post in the floor plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 7690860; USPAT 2020/0173189 (magnetic pole supports with foot and flat plate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        January 20, 2022